DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 December 2020 has been entered.
Response to Amendment
The Amendment dated 09 December 2020 has been entered.  Claims 1, 3-14, and 19-22 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(a), 112(b), and 112(d) rejections previously set forth in the Final Office Action dated 11 September 2020.  Any new and/or outstanding objections and/or rejections can be found in the Office Action below.

Examiner’s Note
Applicant is respectfully reminded of the manner of making amendments as set forth in 37 CFR 1.121.  The amendment must include markings showing the changes relative to the last entered amendment.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived (emphasis added).  Here, at least claim 12 fails to show the deleted matter relative to the last entered amendment.  In this instance, this shall be deemed to be a minor informality or oversight, and the claim(s) shall be treated as currently presented.
 
Response to Arguments
Applicant's arguments filed 09 December 2020 have been fully considered but they are not persuasive. 
With regards to the previously set forth prior art rejections under 35 U.S.C. 103, Applicant contends that neither of the prior art rejections relying on Biggel (European Patent Publication EP 2604462 A1) in view of Sekine et al. (U.S. Publication No. 2013/0261889 A1) nor Schnieders et al. (U.S. Publication No. 2016/0251018 A1) in view of at least Lind et al. (U.S. Publication No. 2015/0283998 A1), as applied to at least independent claim 1, teach or suggest the limitation “wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved.”  The Examiner respectfully disagrees.  Regarding Biggel in view of Sekine, the Examiner respectfully maintains that either Biggel alone, or Biggel in view of Sekine, teaches detecting a particular user action during a predetermined time interval because the interval itself is predetermined in that the instants defining the interval are predetermined (e.g., from the instant cruise itself is predetermined in that the instants defining the interval are predetermined (e.g., from the instant when a switch is enabled for autonomous driving or partly autonomous driving to the instant immediately before autonomous or partly autonomous driving is actually achieved or activated).  Accordingly, the combination of Schnieders in view of at least Lind teaches the contended limitation because the first condition is a particular user action of the user releasing the steering wheel, and this action is detected during a predetermined time interval beginning with when the user has switched on an autonomous or partly autonomous driving function and before the degree of automation was achieved.  That is, the releasing of the steering wheel is detected before the vehicle activates the autonomous or partly autonomous driving function, and it is being detected during predetermined instants defining an interval.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that a “predetermined time interval” is a fixed length of time between detecting the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Here, Applicant contends that the limitation “wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved” corresponds to Paragraph [0081] of Applicant’s Specification, and therefore the “predetermined time interval” can only be a fixed length of time (e.g., from 1 to 5 seconds).  As an initial matter, the contended paragraph (Paragraph [0081) is idiomatically incorrect.  It is unclear how a variable and a condition would “lie within predetermined position limits” as recited in this paragraph.  Second, even if it were contended that this paragraph includes a typographic error and that the predetermined position limits was associated with the blocking or suspending of the pedal, and that the variable and the first condition were to be detected at the same time or within a predefined time from each other, this feature is not claimed.  Here, at least independent claim 1 merely recites “wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved.”  This does not necessitate that detecting the first condition must be within a fixed time from detecting the variable representing the degree of automation of driving of the vehicle.  The aforementioned limitation merely requires that the first condition (the particular user action) is detecting during some predetermined interval, and the previously applied prior art teaches detecting such a condition within an interval for which the instants defining the interval are predetermined.  Furthermore, the Examiner respectfully disagrees that wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved.”  Interpreting the aforementioned limitation in view of Paragraph [0081] would be improper because it would contradict at least the claimed subject matter (e.g., claim 3 in which the variable indicates a particular automation at a future time, and therefore the variable cannot be interpreted as the moment the degree of automation is achieved).  Instead, the limitation “wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved” appears to correspond to the disclosure of Paragraphs [0039], [0080], and [0090] of Applicant’s Specification in that the first condition would have been a particular user action of not actively actuating a pedal for a prescribed period of time.  That is, the first condition is a particular user action that is detected for a predetermined period of time (e.g., the driver’s foot does not contact the pedal for a predetermined period of time).  However, Applicant is once again respectfully reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Here, “wherein the first condition is a particular user action that is detected during a predetermined time interval” does not necessitate that the particular user action is an action that is detected for a predetermined period of time (e.g., no contact for the predetermined period of time).  Rather, the claim merely requires that a particular user action is detected during a predetermined time interval, and at least Biggel, Sekine, and/or Lind teach such a detection because the interval itself is .   

Specification
The disclosure is objected to because of the following informalities: Paragraph [0081] recites: “The device can be configured such that a variable representing the degree of automation of the driving of the vehicle 1 and the at least one first condition and/or the at least one second condition for blocking and/or for suspending the blocking of the at least one pedal 11 must lie within predetermined position limits at the same time and/or within a predefined time interval, e.g., from 1 to 5 seconds” (emphasis added).  It is unclear how the variable and a condition (i.e., information) would like within position limits.  Here, the aforementioned paragraph appears to be idiomatically incorrect.  Appropriate revision is respectfully requested.  It would appear, based on Applicant’s disclosure as a whole, that the blocking of the at least one pedal is what lies within predetermined position limits not that the variable and the condition lie within the predetermined position limits.  Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities: on line 5, it appears Applicant intended “the least one partly manual driving mode” to read --the at least partly manual driving mode--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a “first actuation element configured to…”  in claims 1, 3-14, and 22, wherein the “first actuation element” is understood as corresponding to a pedal, or equivalents thereof, as discussed in at least Paragraphs [0010] and [0039] of Applicant’s disclosure;
a “second actuation element configured to…” in claims 4 and 22, wherein the “second actuation element” is understood as corresponding to a steering wheel, or equivalents thereof, as discussed in at least Paragraph [0041] of Applicant’s disclosure;
an “actuation element configured to…” in claim 19, wherein the “actuation element” is understood as corresponding to a pedal, or equivalents thereof, as discussed in at least Paragraphs [0010] and [0039] of Applicant’s disclosure;
an “actuation element configured to…” in claim 20, wherein the “actuation element” is understood as corresponding to a pedal, or equivalents thereof, as discussed in at least Paragraphs [0010] and [0039] of Applicant’s disclosure; and
an “actuation element configured to…” in claim 21, wherein the “actuation element” is understood as corresponding to a pedal, or equivalents thereof, as discussed in at least Paragraphs [0010] and [0039] of Applicant’s disclosure.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites, in part, the limitation “wherein the predefined position limits are selected […] such that they are located between a first position range, which brings about an acceleration of the vehicle in an at least partly manual driving mode […], and a second position range, which brings about a deceleration of the vehicle in the least one partly manual driving mode […].”  However, claim 12, from which claim 14 depends, recites that the predefined position limits lie outside of further position limits that are defined for at least partly manual driving.  Accordingly, claim 14 appears contradictory to claim 12 because it appears that in claim 14 the predefined position limits lies somewhere between the further position limits during at least partly manual driving.  It is noted that where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “lie outside” in claim 12, which is also recited in claim 14 by virtue of the dependency of claim 14 on claim 12, is used by the claim to mean “having a more limited range of motion than a full range of motion,” while the accepted meaning is “that predefined position limits would not be within the full range of motion for at least partly manual driving.” The term is indefinite because the specification does not clearly redefine the term “lie outside” or “outside.”  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is that “lie outside” is intended to mean that the predefined position limits for an automated driving mode comprises position limits within a more restricted or limited range of motion than a standard range of motion of the first actuation element (the vehicular pedal) when the driver was performing at least manual driving of the vehicle.  For example, if the 
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 22 recites, in part, that “the first actuation element for controlling lateral guidance” and “the second actuation element for controlling the longitudinal guidance” (emphasis added).  However, claim 1 had previously established that the first actuation element is configured to control longitudinal guidance, and claim 4 had previously established that the second actuation element is configured to control lateral guidance.  Accordingly, it is unclear how the first actuation element is for controlling lateral guidance and the second actuation element is for controlling longitudinal guidance, as recited in claim 22.  This appears to directly contradict what has been previously established in the claims.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that the first actuation element is for controlling the longitudinal guidance, and that the second actuation element is for controlling the lateral guidance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 5, 7, 11, 12, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Biggel (European Patent Publication EP 2604462 A1, with English translation provided) or, in the alternative, under 35 U.S.C. 103 as obvious over Biggel (European Patent Publication EP 2604462 A1, with English translation provided) in view of Sekine et al. (U.S. Publication No. 2013/0261889 A1).

Regarding Claim 1:
Biggel is deemed to disclose a device (pedal system 30) for controlling longitudinal guidance of a vehicle (vehicle 10) that is configured to be driven in an at least partly automated manner (see at least: Biggel, Paragraphs [0015], [0022], [0025], [0027]; wherein at least an accelerator pedal of the pedal system is for controlling longitudinal guidance because it provides acceleration and deceleration control, and the vehicle is designed to be driven in an adaptive cruise control mode which is an at least partly automated manner because the driver does not operate the accelerator pedal during this mode while the vehicle continues to travel), the device comprising: 
a first actuation element (accelerator pedal 12) configured to control the longitudinal guidance by a driver (see at least: Biggel, Paragraphs [0014], [0022]), wherein the first actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition (see at least: Biggel, Paragraphs [0011], [0040]-[0042]; wherein the first actuation element is blocked within predefined position limits , and
a processor (controller 20) configured to output a control signal for blocking of the first actuation element (see at least: Biggel, Paragraphs [0019], [0024]),
wherein the blocking of the first actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition (see at least: Biggel, Paragraphs [0014], [0043]; wherein the invention of Biggel anticipates that the blocking of the first actuation element is suspended in accordance with the cruise control function being active and a second condition in which either the footrest function switch is deactivated, the accelerator pedal is moved out of the neutral position, or the driver increases force applied to the accelerator pedal in order to accelerate the vehicle and disable the footrest function), and 
wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved (see at least: Biggel, Paragraphs [0012], [0038], [0042]; wherein the first condition is a particular user action of activating switch 26 during a predetermined time interval before a moment when the cruise control is achieved/resumed). 
Regarding the limitation wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved, Biggel is deemed to disclose this feature because Biggel discloses a situation in which cruise control is interrupted (i.e., cruise control is still switched on but is not currently being executed) when the driver exerts a force on the pedal to accelerate the vehicle, thereby deactivating the foot-rest function (the blocking of the first actuation element) (see at least: Biggel, Paragraph [0034]) because if the driver is operating the pedal to accelerate the vehicle, then the vehicle is not traveling under operation of the cruise control, wherein cruise control, when operable, would have regulated the speed of the vehicle without interference by the driver (see at least: Biggel, Paragraph [0015]).  However, the blocking of the pedal is automatically resumed when the pedal has been moved back to the idle position (see at least: Biggel, Paragraph [0038]).  Because the blocking of the pedal is only activated when cruise control is active (see at least: Biggel, Paragraph [0040]), then for the foot-rest function to automatically resume, the cruise control must still be switched on.  Accordingly, the first condition is a particular user action of activating switch 26 (activating the foot-rest function) that is detected during a predetermined time interval before a moment when the degree of automation (the resumption of cruise control) is achieved, the predetermined time interval beginning when the cruise control was initially activated.  
Alternatively, if it is found that Biggel is not deemed to explicitly possess or inherently contain the aforementioned discussion regarding interrupting and resuming cruise control, then Sekine is relied upon to teach this feature.  Similar to Biggel, Sekine teaches an invention that provides a foot-rest function (i.e., blocking of a pedal/first actuation element) while cruise control of the vehicle is being performed (see at least: Sekine, Paragraphs [0026], [0187]).  Sekine explicitly teaches that when a driver the first condition is a particular user action (the driver released the pedal and returning it to the idle position as disclosed by Biggel - see at least: Biggel, Paragraphs [0038], [0041]) that is detected during a predetermined time interval before a moment when the degree of automation is achieved (the pedal returning to the idle position being detected during a predetermined time interval that begins with when the cruise control is first switched on, and being detected before the cruise control is resumed after it has been interrupted).

Regarding Claim 5:
Biggel is deemed to disclose, or alternatively modified Biggel teaches, the device as claimed in claim 1, wherein the second condition includes a control-resumption request regarding the longitudinal guidance of the vehicle to be carried out by the driver, which is detected by the vehicle (see at least: Biggel, Paragraphs [0014], [0034], [0043]; wherein the second condition includes a request by the driver regarding the longitudinal guidance of the vehicle in which the driver exerts a force on the first actuation element indicative of a desire to accelerate). 

Regarding Claim 7:
Biggel is deemed to disclose, or alternatively modified Biggel teaches, the device as claimed in claim 1, wherein the second condition is a recognition of at least one of willingness and capability by the driver to take over a driving task (see at least: Biggel, Paragraphs [0014], [0034], [0043]; wherein the second condition includes the driver exerting a force on the first actuation element indicative of a desire to accelerate, and therefore a willingness and capability by the driver to take over from the cruise control system). 

Regarding Claim 11:
Biggel is deemed to disclose, or alternatively modified Biggel teaches, the device as claimed in claim 1, wherein the blocking of the first actuation element is stageless, wherein a parameter of the blocking is dependent on at least one of a qualitative and a quantitative parameter of the first condition (see at least: Biggel, Paragraph [0029] in which a counterforce increases suddenly when the footrest function is activated, and this activation is dependent on at least one of a qualitative and a quantitative parameter . 

Regarding Claim 12:
Biggel is deemed to disclose, or alternatively modified Biggel teaches, the device as claimed in claim 1, wherein the predefined position limits for an automated driving mode of the vehicle lie outside of further position limits that are defined for at least partly manual driving (see at least: Biggel, Paragraphs [0011], [0014], [0033]; wherein the pedal/first actuation element is blocked in the idle or neutral position during a cruise control mode, which is an automated driving mode, and this idle or neutral position is a restricted position outside of the normal operating range of the accelerator pedal during manual driving when the first actuation element (pedal) is not blocked). 

Regarding Claim 19:
Biggel is deemed to disclose an apparatus (overall vehicle system comprising at least an accelerator pedal system 30 and cruise control system) configured to provide at least partly automated driving of a vehicle (wherein the means is the cruise control system), the apparatus comprising: 
a pedal module (the accelerator pedal system 30) (see at least: Biggel, Paragraphs [0015], [0022], [0025], [0027]; wherein at least an accelerator pedal of the pedal system is for controlling longitudinal guidance because it provides acceleration and deceleration control, and the vehicle is designed to be driven in an adaptive cruise control mode which is an at least partly automated manner because the driver does not including an actuation element (accelerator pedal 12) configured to control longitudinal guidance by a driver (see at least: Biggel, Paragraphs [0014], [0022]), wherein the actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition (see at least: Biggel, Paragraphs [0011], [0040]-[0042]; wherein the actuation element is blocked within predefined position limits (the neutral or idle position) when the footrest function is activated in accordance with a variable representing a degree of automation of driving (the cruise control function being active) and in accordance with a first condition (at least one of the accelerator pedal being in the neutral or idle position and/or a switch for activating the footrest function being active)), and
a processor (controller 20) configured to output a control signal for blocking of the actuation element (see at least: Biggel, Paragraphs [0019], [0024]),
wherein the blocking of the actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition (see at least: Biggel, Paragraphs [0014], [0043]; wherein the invention of Biggel anticipates that the blocking of the actuation element is suspended in accordance with the cruise control function being active and a second condition in which either the footrest function switch is deactivated, the accelerator pedal is moved out of the neutral position, or the driver increases force applied to the accelerator pedal in order to accelerate the vehicle and disable the footrest function), and 
wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved (see at least: Biggel, Paragraphs [0012], [0038], [0042]; wherein the first condition is a particular user action of activating switch 26 during a predetermined time interval before a moment when the cruise control is achieved/resumed). 
 Regarding the limitation wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved, Biggel is deemed to disclose this feature because Biggel discloses a situation in which cruise control is interrupted (i.e., cruise control is still switched on but is not currently being executed) when the driver exerts a force on the pedal to accelerate the vehicle, thereby deactivating the foot-rest function (the blocking of the first actuation element) (see at least: Biggel, Paragraph [0034]) because if the driver is operating the pedal to accelerate the vehicle, then the vehicle is not traveling under operation of the cruise control, wherein cruise control, when operable, would have regulated the speed of the vehicle without interference by the driver (see at least: Biggel, Paragraph [0015]).  However, the blocking of the pedal is automatically resumed when the pedal has been moved back to the idle position (see at least: Biggel, Paragraph [0038]).  Because the blocking of the pedal is only activated when cruise control is active (see at least: Biggel, Paragraph [0040]), then for the foot-rest function to automatically resume, the cruise control must still be switched on.  Accordingly, the first condition is a particular user action of activating switch 26 (activating the foot-rest function) that is detected during a predetermined time interval before a moment when 
Alternatively, if it is found that Biggel is not deemed to explicitly possess or inherently contain the aforementioned discussion regarding interrupting and resuming cruise control, then Sekine is relied upon to teach this feature.  Similar to Biggel, Sekine teaches an invention that provides a foot-rest function (i.e., blocking of a pedal/first actuation element) while cruise control of the vehicle is being performed (see at least: Sekine, Paragraphs [0026], [0187]).  Sekine explicitly teaches that when a driver operates a pedal while cruise control is active, then cruise control is interrupted or stopped (see at least: Sekine, Paragraph [0126]), and when the pedal has been released by the driver, cruise control is resumed (see at least: Sekine, Paragraph [0135]).  Accordingly, Sekine teaches that a whether or not a pedal has been released is detected during a predetermined time interval from when cruise control has been switched on and before a moment when cruise control was resumed after it had been interrupted.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sekine regarding how a cruise control operates in the invention of Biggel.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Here, when combined, modified Biggel would have taught that the first condition is a particular user action (the driver released the pedal and returning it to the idle position as disclosed by Biggel - see at least: Biggel, Paragraphs [0038], [0041]) that is detected during a predetermined time interval before a moment when the degree of automation is achieved (the pedal returning to the idle position being detected during a predetermined time interval that begins with when the cruise control is first switched on, and being detected before the cruise control is resumed after it has been interrupted).

Regarding Claim 20:
Biggel discloses a method for operating a vehicle that is configured to be driven in an at least partly automated manner (see at least: Biggel, Paragraphs [0001], [0015], [0022], [0025], [0027]; wherein at least an accelerator pedal of the pedal system 30 is for controlling longitudinal guidance because it provides acceleration and deceleration control, and the vehicle is designed to be driven in an adaptive cruise control mode which is an at least partly automated manner because the driver does not operate the accelerator pedal during this mode while the vehicle continues to travel), the vehicle including an actuation element (accelerator pedal 12) configured to control longitudinal guidance of the vehicle by a driver (see at least: Biggel, Paragraphs [0014], [0022]), wherein the actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition (see at least: Biggel, Paragraphs [0011], [0040]-[0042]; wherein the actuation element is blocked within predefined position limits (the neutral or idle position) when the footrest function is activated in accordance with a variable representing a degree of automation of driving (the cruise control function being active) and in accordance with a first condition (at least one of the accelerator pedal being in the neutral or idle position and/or a switch for activating the footrest function being , wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved (see at least: Biggel, Paragraphs [0012], [0038], [0042]; wherein the first condition is a particular user action of activating switch 26 during a predetermined time interval before a moment when the cruise control is achieved/resumed), wherein blocking of the actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition (see at least: Biggel, Paragraphs [0014], [0043]; wherein the invention of Biggel anticipates that the blocking of the actuation element is suspended in accordance with the cruise control function being active and a second condition in which either the footrest function switch is deactivated, the accelerator pedal is moved out of the neutral position, or the driver increases force applied to the accelerator pedal in order to accelerate the vehicle and disable the footrest function), the method comprising: 
detecting the variable representing the degree of automation of the driving of the vehicle (see at least: Biggel, Paragraph [0040]); 
detecting fulfillment of at least one of a first condition and a second condition (see at least: Biggel, Paragraphs [0041]-[0043]); and
initiating suspension of the blocking of the actuation element for controlling the longitudinal guidance of the vehicle as a function of the variable representing the degree of automation of the driving of the vehicle and the second condition (see at least: Biggel, Paragraph [0043]).
initiating the blocking of the actuation element or initiating suspension of the blocking of the actuation element because both these steps cannot be performed simultaneously, and therefore the method only proceeds with one of these steps.  Furthermore, it is noted that when reading the preamble in the context of the entire claim, the recitation drawn to the first condition is not limiting because the body of the claim describes a complete invention, under the broadest reasonable interpretation of the claimed method, and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention's limitations when the method proceeds with the initiation the suspension of the blocking of the actuation element rather than initiating the blocking of the actuation element. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction under the broadest reasonable interpretation of the claimed method.  Accordingly, under a broadest reasonably interpretation of the claim, the claim method concludes with the step of initiating suspension of the blocking of the actuation element and need not also perform the step of initiating the blocking of the actuation element.  
However, in the interest of compact prosecution, the step of initiating the blocking of the actuation element for controlling the longitudinal guidance of the vehicle within the predefined position limits as a function of the variable representing the degree of automation of the driving of the vehicle and the first condition shall also be addressed.  Here, Biggel is further deemed to disclose initiating the blocking of the actuation element for controlling the longitudinal guidance of the vehicle within the predefined position limits as a function of the variable representing the degree of automation of the driving of the vehicle and the first condition (see at least: Biggel, Paragraph [0042]).
Regarding the limitation wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved, Biggel is deemed to disclose this feature because Biggel discloses a situation in which cruise control is interrupted (i.e., cruise control is still switched on but is not currently being executed) when the driver exerts a force on the pedal to accelerate the vehicle, thereby deactivating the foot-rest function (the blocking of the first actuation element) (see at least: Biggel, Paragraph [0034]) because if the driver is operating the pedal to accelerate the vehicle, then the vehicle is not traveling under operation of the cruise control, wherein cruise control, when operable, would have regulated the speed of the vehicle without interference by the driver (see at least: Biggel, Paragraph [0015]).  However, the blocking of the pedal is automatically resumed when the pedal has been moved back to the idle position (see at least: Biggel, Paragraph [0038]).  Because the blocking of the pedal is only activated when cruise control is active (see at least: Biggel, Paragraph [0040]), then for the foot-rest function to automatically resume, the cruise control must still be switched on.  Accordingly, the first condition is a particular user action of activating switch 26 (activating the foot-rest function) that is detected during a predetermined time interval before a moment when the degree of automation (the resumption of cruise control) is achieved, the predetermined time interval beginning when the cruise control was initially activated.  
Alternatively, if it is found that Biggel is not deemed to explicitly possess or inherently contain the aforementioned discussion regarding interrupting and resuming the first condition is a particular user action (the driver released the pedal and returning it to the idle position as disclosed by Biggel - see at least: Biggel, Paragraphs [0038], [0041]) that is detected during a predetermined time interval before a moment when the degree of automation is achieved (the pedal returning to the idle position being detected during a predetermined time interval that begins with when the cruise control is first switched on, and being detected before the cruise control is resumed after it has been interrupted).

Regarding Claim 21:
Biggel discloses a non-transitory computer-readable medium storing a computer program that is executable by a computer for operating an at least partly automated driving of a vehicle that is configured to be driven in an at least partly automated manner (see at least: Biggel, Paragraphs [0001], [0015], [0019], [0022], [0025], [0027]; wherein at least an accelerator pedal of the pedal system 30 is for controlling longitudinal guidance because it provides acceleration and deceleration control, and the vehicle is designed to be driven in an adaptive cruise control mode which is an at least partly automated manner because the driver does not operate the accelerator pedal during this mode while the vehicle continues to travel), the vehicle including an actuation element (accelerator pedal 12) configured to control longitudinal guidance of the vehicle by a driver (see at least: Biggel, Paragraphs [0014], [0022]), wherein the actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition (see at least: Biggel, Paragraphs [0011], [0040]-[0042]; wherein the actuation element is blocked within predefined position limits (the neutral or idle position) when the footrest function is activated in accordance with a variable representing a degree of automation of driving (the cruise control function being active) and in accordance with a first condition (at least one of the accelerator pedal being in the neutral or idle position and/or a switch for activating the footrest function being active)), wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved (see at least: Biggel, Paragraphs [0012], [0038], [0042]; wherein the first condition is a particular user action of activating switch 26 during a predetermined time interval before a moment when the cruise control is achieved/resumed), wherein blocking of the actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition (see at least: Biggel, Paragraphs [0014], [0043]; wherein the invention of Biggel anticipates that the blocking of the actuation element is suspended in accordance with the cruise control function being active and a second condition in which either the footrest function switch is deactivated, the accelerator pedal is moved out of the neutral position, or the driver increases force applied to the accelerator pedal in order to accelerate the vehicle and disable the footrest function), the computer when executing the computer program is configured to perform steps comprising: 
detecting the variable representing the degree of automation of the driving of the vehicle (see at least: Biggel, Paragraph [0040]); 
detecting fulfillment of at least one of the first condition and the second condition (see at least: Biggel, Paragraphs [0041]-[0043]); 
initiating the blocking of the actuation element for controlling the longitudinal guidance of the vehicle within the predefined position limits as a function of the variable representing the degree of automation of the driving of the vehicle and the first condition (see at least: Biggel, Paragraph [0042]); and 
initiating suspension of the blocking of the actuation element for controlling the longitudinal guidance of the vehicle as a function of the variable representing the degree of automation of the driving of the vehicle and the second condition (see at least: Biggel, Paragraph [0043]).
Regarding the limitation wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved, Biggel is deemed to disclose this feature because Biggel discloses a situation in which cruise control is interrupted (i.e., cruise control is still switched on but is not currently being executed) when the driver exerts a force on the pedal to accelerate the vehicle, thereby deactivating the foot-rest function (the blocking of the first actuation element) (see at least: Biggel, Paragraph [0034]) because if the driver is operating the pedal to accelerate the vehicle, then the vehicle is not traveling under operation of the cruise control, wherein cruise control, when operable, would have regulated the speed of the vehicle without interference by the driver (see at least: Biggel, Paragraph [0015]).  However, the blocking of the pedal is automatically resumed when the pedal has been moved back to the idle position (see at least: Biggel, Paragraph [0038]).  Because the blocking of the pedal is only activated when cruise control is active (see at least: Biggel, Paragraph [0040]), then for the foot-rest function to automatically resume, the cruise control must still be switched on.  Accordingly, the first condition is a particular user action of activating switch 26 (activating the foot-rest function) that is detected during a predetermined time interval before a moment when the degree of automation (the resumption of cruise control) is achieved, the predetermined time interval beginning when the cruise control was initially activated.  
Alternatively, if it is found that Biggel is not deemed to explicitly possess or inherently contain the aforementioned discussion regarding interrupting and resuming the first condition is a particular user action (the driver released the pedal and returning it to the idle position as disclosed by Biggel - see at least: Biggel, Paragraphs [0038], [0041]) that is detected during a predetermined time interval before a moment when the degree of automation is achieved (the pedal returning to the idle position being detected during a predetermined time interval that begins with when the cruise control is first switched on, and being detected before the cruise control is resumed after it has been interrupted).

Claims 1, 3-8, 11-14, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schnieders et al. (U.S. Publication No. 2016/0251018 A1) in view of Lind et al. (U.S. Publication No. 2015/0283998 A1), or, in the alternative as being unpatentable over Schnieders et al. (U.S. Publication No. 2016/0251018 A1)  in view of Lind et al. (U.S. Publication No. 2015/0283998 A1) and Isomura (Japanese Patent Publication JP 2006132388 A), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Schnieders discloses a device (at least vehicular pedal system including pedal 10, pedal actuation element 12, and actuation element controller 14) for controlling longitudinal guidance of a vehicle that is configured to be driven in an at least partly automated manner (see at least: Schnieders, Paragraphs [0013], [0016], [0032]), the device comprising: 
a first actuation element (pedal 10) configured to control the longitudinal guidance by a driver (see at least: Schnieders, Paragraphs [0014], [0017], [0038]), wherein the first actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle (see at least: Schnieders, Paragraphs [0020], [0025]; [0036]; wherein the first actuation element is blocked to be within predefined position limits set based on a current actual vehicle movement in accordance with a degree of automation of driving of the vehicle being in an automated mode in which the pedal is controlled by the pedal actuation , and
a processor (actuation element controller 14) configured to output a control signal for blocking the first actuation element (see at least: Schnieders, Paragraphs [0026]-[0027], [0032], [0034), 
wherein the blocking of the first actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraphs [0038]-[0039]; wherein blocking of the first actuation element is suspended in accordance with the degree of automation of the driving of the vehicle being a non-automated mode in which the driver controls the longitudinal guidance of the vehicle). 
Cumulatively, Schnieders discloses an invention directed to a behavior of a gas pedal based on a degree of automation of driving of a vehicle, specifically disclosing how the behavior of the gas pedal changes when the vehicle transitions from one operating mode to another.  When the vehicle is being driven in an automated driving mode, the pedal is blocked within predefined position limits by continuously adjusting a position of the pedal depending on current actual vehicle movement, or the pedal is blocked at a specific position.  On the other hand, when the vehicle is being driven in a non-automated driving mode, blocking of the pedal is suspended such that a driver controls operation of the pedal.  Schnieders, however, does not appear explicit on there being a first condition or a second condition, and accordingly, Schnieders does not appear explicit regarding the limitations: 
wherein the first actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition, 
wherein the blocking of the first actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition, and
wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved.
Lind teaches an invention drawn to determining when a transition from a first operating mode of a vehicle to a second operating mode of the vehicle is to be executed based not only on a variable representing a degree of automation of driving in the form of an activation or deactivation signal regarding the degree of automation, but also on a condition or behavior of a driver (see at least: Lind, Abstract and Paragraphs [0019], [0024], [0029], [0076]-[0077]).  Accordingly, Lind teaches transitioning to an automated driving mode in accordance with a variable representing a degree of automation of driving of the vehicle (activation by a switch to enable the automated driving mode) and in accordance with a first condition (confirmation based on a driver behavior or condition in order to complete the mode transition) (see at least: Lind, Paragraphs [0019], [0077]), and transitioning to a non-automated driving mode in accordance with the variable representing the degree of automation of the driving of the vehicle (deactivation by a switch to disable the automated driving mode) and a second condition (holding a steering wheel or performing a normal driving action) (see at least: Lind, Paragraphs wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved (see at least: Lind, Paragraph [0029], wherein the particular user action of releasing the steering wheel by the driver is detected during a predetermined time interval beginning with when the driver has enabled a switch for autonomous or partly autonomous driving, and this action is detected before the autonomous or partly autonomous mode is actually activated).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lind regarding how a transition between operating modes should have been implemented in the invention of Schnieders.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to have included the claimed features of the first condition and the second condition in the form of a driver’s readiness and/or confirmation to switch between driving modes for the vehicle because it would have ensured a safe transition between the different operating modes with the driver being fully aware of which driving mode is being utilized at a certain moment (see at least: Lind, Paragraphs [0006], [0020]).  Accordingly, as combined, Schnieders in view of Lind teaches wherein the first actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition, and wherein blocking of the first actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition because the first actuation element would have been blocked or blocking of the first actuation element would have been suspended based on the operating mode transitioning requirements as taught by Lind.
If it is deemed that Schnieders is not found to explicit disclose or implicitly possess the limitation wherein the first actuation element is blocked within predefined position limits, then Isomura is relied upon to teach this limitation.  Here, Schnieders (or alternatively Schnieders in view of Lind as discussed above) establishes that in an automated driving mode, the pedal is placed in a pedal rest position (see at least: Schnieders, Paragraphs [0020], [0036], [0040]). Isomura, similar to Schnieders, teaches an invention directed to changing how a vehicle pedal behaves based on a mode of operation of the vehicle (see at least: Isomura, Paragraphs [0009], [0029]).  Isomura teaches that when the vehicle is in a driving mode in which a driver is not responsible of controlling longitudinal guidance of the vehicle, a pedal is placed in a footrest position in which the pedal is blocked within predefined position limits (see at least: Isomura, Paragraphs [0027], [0031], [0040], and Fig. 3).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the footrest position of Isomura as the pedal rest position of Schnieders.  The claim would have been obvious to a particular known technique of implementing a pedal rest position was recognized as part of the ordinary capabilities of one skilled in the art, and applying to know technique would have yielded predictable results.  Additionally, one would have been motivated to incorporate these teachings of Isomura because it would have provided an ergonomic pedal position for a driver to comfortable rest his or her foot on the pedal while the driver is not responsible for longitudinal 

Regarding Claim 3:
Modified Schnieders (Schnieders in view of Lind or Schnieders in view of Lind and Isomura) teaches the device as claimed in claim 1, wherein at least one of the first condition and the second condition includes that the variable representing the degree of automation of the driving of the vehicle indicates a particular automation for the driving of the vehicle at a future time (see at least: Lind, Paragraphs [0024], [0029], [0076]-[0077]). 

Regarding Claim 4:
Modified Schnieders (Schnieders in view of Lind or Schnieders in view of Lind and Isomura) teaches the device as claimed in claim 1, further comprising a second actuation element (steering wheel) configured to control lateral guidance of the vehicle, wherein the second condition includes that an action performed by the driver on the second actuation element for controlling the lateral guidance of the vehicle exceeds a predetermined value (see at least: Lind, Paragraph [0023]). 

Regarding Claim 5:
Modified Schnieders (Schnieders in view of Lind or Schnieders in view of Lind and Isomura) teaches the device as claimed in claim 1, wherein the second condition includes a control-resumption request regarding the longitudinal guidance of the vehicle to be carried out by the driver, which is detected by the vehicle (see at least: Lind, Paragraph [0023]). 

Regarding Claim 6:
Modified Schnieders (Schnieders in view of Lind or Schnieders in view of Lind and Isomura) teaches the device as claimed in claim 1, wherein the second condition includes a control-resumption request regarding lateral guidance of the vehicle to be carried out by the driver of the vehicle, including at least one of a readiness of steering and a steering action (see at least: Lind, Paragraph [0023]). 

Regarding Claim 7:
Modified Schnieders (Schnieders in view of Lind or Schnieders in view of Lind and Isomura) teaches the device as claimed in claim 1, wherein the second condition is a recognition of at least one of willingness and capability by the driver to take over a driving task (see at least: Lind, Paragraph [0023]). 

Regarding Claim 8:
Modified Schnieders (Schnieders in view of Lind or Schnieders in view of Lind and Isomura) teaches the device as claimed in claim 1, wherein at least one of the first condition and the second condition is dependent on at least one of a necessity and a handling recommendation to carry out a particular maneuver as determined by the vehicle (see at least: Lind, Paragraphs [0028] or [0043]). 

Regarding Claim 11:
Modified Schnieders (Schnieders in view of Lind or Schnieders in view of Lind and Isomura) teaches the device as claimed in claim 1, wherein the blocking of the first actuation element is stageless, wherein a parameter of the blocking is dependent on at least one of a qualitative and a quantitative parameter of the first condition (see at least: Schnieders, Paragraphs [0020], [0025], [0040]; Lind, Paragraph [0077]; also see Isomura, Paragraph [0028]). 

Regarding Claim 12:
Modified Schnieders (Schnieders in view of Lind and Isomura) teaches the device as claimed in claim 1, wherein the predefined position limits for an automated driving mode of the vehicle lie outside of further position limits that are defined for at least partly manual driving (see at least: Isomura, Paragraphs [0039]-[0040] and Fig. 3). 

Regarding Claim 13:
Modified Schnieders (Schnieders in view of Lind and Isomura) teaches the device as claimed in claim 12, wherein at least one of the predefined position limits is dependent on one or more of the following criteria: a degree of automation relevant to a current drive; a velocity range relevant to the current drive; a current seat position or seat setting of the driver; a body position or pose of the driver; the driver; an alertness state of the driver (see at least: Isomura, [0024], [0031], [0036]). 

Regarding Claim 14:
Modified Schnieders (Schnieders in view of Lind and Isomura) teaches the device as claimed in claim 12, wherein the predefined position limits are selected in terms of at least one of their angles and positions such that they are located between a first position range, which brings about an acceleration of the vehicle in an at least partly manual driving mode of the vehicle, and a second position range, which brings about a deceleration of the vehicle in the least one partly manual driving mode of the vehicle (see at least: Isomura, Paragraphs [0029], [0039]-[0040], and Fig. 3). 

Regarding Claim 22:
Modified Schnieders (Schnieders in view of Lind or Schnieders in view of Lind and Isomura) teaches the device as claimed in claim 4, wherein the first actuation element for controlling lateral guidance of the vehicle is installed together with the second actuation element for controlling the longitudinal guidance of the vehicle or wherein the first actuation element and the second actuation element have a same or adjacently arranged handle surfaces (see at least: Schnieders, Fig. 1, and Paragraph [0032], wherein both the first actuation element (pedal) and the second actuation element (steering wheel) are installed together in the same vehicle, or alternatively, both these actuation elements have adjacently arranged handle surfaces in front of a driver).

Regarding Claim 19:
Schnieders discloses an apparatus (driver assistance system 6) configured to provide at least partly automated driving of a vehicle, the apparatus comprising:
a pedal module (at least vehicular pedal system including pedal 10, pedal actuation element 12, and actuation element controller 14 - see at least: Schnieders, Paragraphs [0013], [0016], [0032]) including an actuation element (pedal 10) configured to control longitudinal guidance by a driver (see at least: Schnieders, Paragraphs [0014], [0017], [0038]), wherein the actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle (see at least: Schnieders, Paragraphs [0020], [0025]; [0036]; wherein the actuation element is blocked to be within predefined position limits set based on a current actual vehicle movement in accordance with a degree of automation of driving of the vehicle being in an automated mode in which the pedal is controlled by the pedal actuation element; alternatively, the actuation element is blocked with predefined position limits by having the pedal actuation element move to a pedal rest position), and
a processor (actuation element controller 14) configured to output a control signal for blocking of the actuation element (see at least: Schnieders, Paragraphs [0026]-[0027], [0032], [0034),  
wherein the blocking of the actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraphs [0038]-[0039]; wherein blocking of the actuation element is suspended in accordance with the degree of automation of the driving of the vehicle being a non-automated mode in which the driver controls the longitudinal guidance of the vehicle). 
or the pedal is blocked at a specific position.  On the other hand, when the vehicle is being driven in a non-automated driving mode, blocking of the pedal is suspended such that a driver controls operation of the pedal.  Schnieders, however, does not appear explicit on there being a first condition or a second condition, and accordingly, Schnieders does not appear explicit regarding the limitations: 
wherein the actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition, 
wherein the blocking of the actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition, and
wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved.
Lind teaches an invention drawn to determining when a transition from a first operating mode of a vehicle to a second operating mode of the vehicle is to be executed based not only on a variable representing a degree of automation of driving in the form in accordance with a variable representing a degree of automation of driving of the vehicle (activation by a switch to enable the automated driving mode) and in accordance with a first condition (confirmation based on a driver behavior or condition in order to complete the mode transition) (see at least: Lind, Paragraphs [0019], [0077]), and transitioning to a non-automated driving mode in accordance with the variable representing the degree of automation of the driving of the vehicle (deactivation by a switch to disable the automated driving mode) and a second condition (holding a steering wheel or performing a normal driving action) (see at least: Lind, Paragraphs [0023]-[0024], [0076]), and wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved (see at least: Lind, Paragraph [0029], wherein the particular user action of releasing the steering wheel by the driver is detected during a predetermined time interval beginning with when the driver has enabled a switch for autonomous or partly autonomous driving, and this action is detected before the autonomous or partly autonomous mode is actually activated).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lind regarding how a transition between operating modes should have been implemented in the invention of Schnieders.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and applying wherein the actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition, and wherein blocking of the actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition because the actuation element would have been blocked or blocking of the actuation element would have been suspended based on the operating mode transitioning requirements as taught by Lind.
If it is deemed that Schnieders is not found to explicit disclose or implicitly possess the limitation wherein the actuation element is blocked within predefined position limits, then Isomura is relied upon to teach this limitation.  Here, Schnieders (or alternatively Schnieders in view of Lind as discussed above) establishes that in an automated driving mode, the pedal is placed in a pedal rest position (see at least: Schnieders, Paragraphs [0020], [0036], [0040]). Isomura, similar to Schnieders, teaches an invention directed to changing how a vehicle pedal behaves based on a mode of operation of the vehicle (see at least: Isomura, Paragraphs [0009], [0029]).  Isomura teaches that when the vehicle is in a driving mode in which a driver is not responsible of is blocked within predefined position limits (see at least: Isomura, Paragraphs [0027], [0031], [0040], and Fig. 3).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the footrest position of Isomura as the pedal rest position of Schnieders.  The claim would have been obvious to a particular known technique of implementing a pedal rest position was recognized as part of the ordinary capabilities of one skilled in the art, and applying to know technique would have yielded predictable results.  Additionally, one would have been motivated to incorporate these teachings of Isomura because it would have provided an ergonomic pedal position for a driver to comfortable rest his or her foot on the pedal while the driver is not responsible for longitudinal guidance of the vehicle, with the pedal footrest position being customizable within predefined position limits that would have been customized to a particular driver in order to maximize comfort (see at least: Isomura, Paragraphs [0006], [0014], [0030]-[0031]).

Regarding Claim 20:
Schnieders discloses a method for operating a vehicle that is configured to be driven in an at least partly automated manner (see at least: Schnieders, Abstract, Paragraphs [0013], [0016], [0032]), the vehicle including an actuation element (pedal 10) configured to control longitudinal guidance of the vehicle by a driver (see at least: Schnieders, Paragraphs [0014], [0017], [0038]), wherein the actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle (see at least: Schnieders, Paragraphs , wherein blocking of the actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraphs [0038]-[0039]; wherein blocking of the actuation element is suspended in accordance with the degree of automation of the driving of the vehicle being a non-automated mode in which the driver controls the longitudinal guidance of the vehicle), the method comprising: 
detecting the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraph [0023]); 
initiating the blocking of the actuation element for controlling the longitudinal guidance of the vehicle within predefined position limits as a function of the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraphs [0020], [0025]; [0036]; wherein the actuation element is blocked within predefined position limits set based on a current actual vehicle movement in accordance with a degree of automation of driving of the vehicle being in an automated mode in which the pedal is controlled by the pedal actuation element; alternatively, the actuation element is blocked with predefined position limits by having the pedal actuation element move to a pedal rest position); and 
initiating suspension of the blocking of the actuation element for controlling the longitudinal guidance of the vehicle as a function of the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraphs [0038]-[0039]; wherein blocking of the actuation element is suspended in accordance with the degree of automation of the driving of the vehicle being a non-automated mode in which the driver controls the longitudinal guidance of the vehicle). 
Cumulatively, Schnieders discloses an invention directed to a behavior of a gas pedal based on a degree of automation of driving of a vehicle, specifically disclosing how the behavior of the gas pedal changes when the vehicle transitions from one operating mode to another.  When the vehicle is being driven in an automated driving mode, the pedal is blocked within predefined position limits by continuously adjusting a position of the pedal depending on current actual vehicle movement, or the pedal is blocked at a specific position.  On the other hand, when the vehicle is being driven in a non-automated driving mode, blocking of the pedal is suspended such that a driver controls operation of the pedal.  Schnieders, however, does not appear explicit on there being a first condition or a second condition, and accordingly, Schnieders does not appear explicit regarding the limitations: 
wherein the actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition, wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved, 
wherein blocking of the actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition. and that the method comprises:
detecting fulfillment of at least one of the first condition and the second condition; 
initiating the blocking of the actuation element for controlling the longitudinal guidance of the vehicle within predefined position limits as a function of the variable representing the degree of automation of the driving of the vehicle and the first condition; and 
initiating suspension of the blocking of the actuation element for controlling the longitudinal guidance of the vehicle as a function of the variable representing the degree of automation of the driving of the vehicle and the second condition. 
Lind teaches an invention drawn to determining when a transition from a first operating mode of a vehicle to a second operating mode of the vehicle is to be executed based not only on a variable representing a degree of automation of driving in the form of an activation or deactivation signal regarding the degree of automation, but also on a condition or behavior of a driver (see at least: Lind, Abstract and Paragraphs [0019], [0024], [0029], [0076]-[0077]).  Accordingly, Lind teaches transitioning to an automated driving mode in accordance with a variable representing a degree of automation of driving of the vehicle (activation by a switch to enable the automated driving mode) and in accordance with a first condition (confirmation based on a driver behavior or condition in order to complete the mode transition) (see at least: Lind, Paragraphs [0019], [0077]), and transitioning to a non-automated driving mode in accordance with the variable representing the degree of automation of the driving of the vehicle (deactivation by a  and a second condition (holding a steering wheel or performing a normal driving action) (see at least: Lind, Paragraphs [0023]-[0024], [0076]), and wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved (see at least: Lind, Paragraph [0029], wherein the particular user action of releasing the steering wheel by the driver is detected during a predetermined time interval beginning with when the driver has enabled a switch for autonomous or partly autonomous driving, and this action is detected before the autonomous or partly autonomous mode is actually activated).  As such, Lind teaches detecting fulfillment of at least one of the first condition and the second condition (see at least: Lind, Paragraphs [0023]-[0024], [0029]).   It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lind regarding how a transition between operating modes should have been implemented in the invention of Schnieders.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to have included the claimed features of the first condition and the second condition in the form of a driver’s readiness and/or confirmation to switch between driving modes for the vehicle because it would have ensured a safe transition between the different operating modes with the driver being fully aware of which driving mode is being utilized at a certain moment (see at least: Lind, Paragraphs [0006], [0020]).  Accordingly, as combined, Schnieders in view of Lind teaches wherein the actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition, and wherein blocking of the actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition because the actuation element would have been blocked or blocking of the actuation element would have been suspended based on the operating mode transitioning requirements as taught by Lind.  As such, the combination would have further taught the initiating the blocking of the actuation element and the initiating suspension of the blocking of the actuation element as recited in the claim.
If it is deemed that Schnieders is not found to explicit disclose or implicitly possess the limitation wherein the actuation element is blocked within predefined position limits, then Isomura is relied upon to teach this limitation.  Here, Schnieders (or alternatively Schnieders in view of Lind as discussed above) establishes that in an automated driving mode, the pedal is placed in a pedal rest position (see at least: Schnieders, Paragraphs [0020], [0036], [0040]). Isomura, similar to Schnieders, teaches an invention directed to changing how a vehicle pedal behaves based on a mode of operation of the vehicle (see at least: Isomura, Paragraphs [0009], [0029]).  Isomura teaches that when the vehicle is in a driving mode in which a driver is not responsible of controlling longitudinal guidance of the vehicle, a pedal is placed in a footrest position in which the pedal is blocked within predefined position limits (see at least: Isomura, Paragraphs [0027], [0031], [0040], and Fig. 3).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the footrest position of Isomura as the pedal rest position of Schnieders.  

Regarding Claim 21:
Schnieders discloses a non-transitory computer-readable medium storing a computer program that is executable by a computer for operating an at least partly automated driving of a vehicle that is configured to be driven in an at least partly automated manner (see at least: Schnieders, Abstract, Paragraphs [0013], [0016], [0032], wherein at least controller 14 would have included the claimed non-transitory computer-readable medium in order to execute the functions disclosed by Schnieders), the vehicle including an actuation element (pedal 10) configured to control the longitudinal guidance of the vehicle by a driver (see at least: Schnieders, Paragraphs [0014], [0017], [0038]), wherein the actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle (see at least: Schnieders, Paragraphs [0020], [0025]; [0036]; wherein the actuation element is blocked to be within predefined position limits set , wherein blocking of the actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition (see at least: Schnieders, Paragraphs [0038]-[0039]; wherein blocking of the actuation element is suspended in accordance with the degree of automation of the driving of the vehicle being a non-automated mode in which the driver controls the longitudinal guidance of the vehicle), the computer when executing the computer program is configured to perform steps comprising: 
detecting the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraph [0023]); 
initiating the blocking of the actuation element for controlling the longitudinal guidance of the vehicle within predefined position limits as a function of the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraphs [0020], [0025]; [0036]; wherein the actuation element is blocked within predefined position limits set based on a current actual vehicle movement in accordance with a degree of automation of driving of the vehicle being in an automated mode in which the pedal is controlled by the pedal actuation element; alternatively, the actuation element is blocked with predefined position limits by having the pedal actuation element move to a pedal rest position); and 
initiating suspension of the blocking of the actuation element for controlling the longitudinal guidance of the vehicle as a function of the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraphs [0038]-[0039]; wherein blocking of the actuation element is suspended in accordance with the degree of automation of the driving of the vehicle being a non-automated mode in which the driver controls the longitudinal guidance of the vehicle). 
Cumulatively, Schnieders discloses an invention directed to a behavior of a gas pedal based on a degree of automation of driving of a vehicle, specifically disclosing how the behavior of the gas pedal changes when the vehicle transitions from one operating mode to another.  When the vehicle is being driven in an automated driving mode, the pedal is blocked within predefined position limits by continuously adjusting a position of the pedal depending on current actual vehicle movement, or the pedal is blocked at a specific position.  On the other hand, when the vehicle is being driven in a non-automated driving mode, blocking of the pedal is suspended such that a driver controls operation of the pedal.  Schnieders, however, does not appear explicit on there being a first condition or a second condition, and accordingly, Schnieders does not appear explicit regarding the limitations: 
wherein the actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition, wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved, 
wherein blocking of the actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition. and that the steps comprise:
detecting fulfillment of at least one of the first condition and the second condition; 
initiating the blocking of the actuation element for controlling the longitudinal guidance of the vehicle within predefined position limits as a function of the variable representing the degree of automation of the driving of the vehicle and the first condition; and 
initiating suspension of the blocking of the actuation element for controlling the longitudinal guidance of the vehicle as a function of the variable representing the degree of automation of the driving of the vehicle and the second condition. 
Lind teaches an invention drawn to determining when a transition from a first operating mode of a vehicle to a second operating mode of the vehicle is to be executed based not only on a variable representing a degree of automation of driving in the form of an activation or deactivation signal regarding the degree of automation, but also on a condition or behavior of a driver (see at least: Lind, Abstract and Paragraphs [0019], [0024], [0029], [0076]-[0077]).  Accordingly, Lind teaches transitioning to an automated driving mode in accordance with a variable representing a degree of automation of driving of the vehicle (activation by a switch to enable the automated driving mode) and in accordance with a first condition (confirmation based on a driver behavior or condition in order to complete the mode transition) (see at least: Lind, Paragraphs [0019], [0077]), and transitioning to a non-automated driving mode in accordance with the variable representing the degree of automation of the driving of the vehicle (deactivation by a  and a second condition (holding a steering wheel or performing a normal driving action) (see at least: Lind, Paragraphs [0023]-[0024], [0076]), and wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved (see at least: Lind, Paragraph [0029], wherein the particular user action of releasing the steering wheel by the driver is detected during a predetermined time interval beginning with when the driver has enabled a switch for autonomous or partly autonomous driving, and this action is detected before the autonomous or partly autonomous mode is actually activated).  As such, Lind teaches detecting fulfillment of at least one of the first condition and the second condition (see at least: Lind, Paragraphs [0023]-[0024], [0029]).   It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lind regarding how a transition between operating modes should have been implemented in the invention of Schnieders.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to have included the claimed features of the first condition and the second condition in the form of a driver’s readiness and/or confirmation to switch between driving modes for the vehicle because it would have ensured a safe transition between the different operating modes with the driver being fully aware of which driving mode is being utilized at a certain moment (see at least: Lind, Paragraphs [0006], [0020]).  Accordingly, as combined, Schnieders in view of Lind teaches wherein the actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition, and wherein blocking of the actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition because the actuation element would have been blocked or blocking of the actuation element would have been suspended based on the operating mode transitioning requirements as taught by Lind.  As such, the combination would have further taught the initiating the blocking of the actuation element and the initiating suspension of the blocking of the actuation element as recited in the claim.
If it is deemed that Schnieders is not found to explicit disclose or implicitly possess the limitation wherein the actuation element is blocked within predefined position limits, then Isomura is relied upon to teach this limitation.  Here, Schnieders (or alternatively Schnieders in view of Lind as discussed above) establishes that in an automated driving mode, the pedal is placed in a pedal rest position (see at least: Schnieders, Paragraphs [0020], [0036], [0040]). Isomura, similar to Schnieders, teaches an invention directed to changing how a vehicle pedal behaves based on a mode of operation of the vehicle (see at least: Isomura, Paragraphs [0009], [0029]).  Isomura teaches that when the vehicle is in a driving mode in which a driver is not responsible of controlling longitudinal guidance of the vehicle, a pedal is placed in a footrest position in which the pedal is blocked within predefined position limits (see at least: Isomura, Paragraphs [0027], [0031], [0040], and Fig. 3).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the footrest position of Isomura as the pedal rest position of Schnieders.  .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schnieders in view of Lind or, in the alternative, as being unpatentable over Schnieders in view of Lind and Isomura, (hereinafter referred to as ‘modified Schnieders’) as applied to claim 1 above, and further in view of Lathrop et al. (U.S. Publication No. 2014/0148988 A1).

Regarding Claim 9:
Modified Schnieders (Schnieders in view of Lind or Schnieders in view of Lind and Isomura) does not appear explicit with regards to the device as claimed in claim 1, wherein at least one of the first condition and the second condition is dependent on one or more of the following parameters determined by the vehicle: 
attention status, viewing direction, and sight accommodation of the driver; 
driver status detection, including alertness status, sleeping status, blinking detection, and microsleep status of the driver. 
wherein at least one of the first condition and the second condition is dependent on one or more of the following parameters determined by the vehicle: attention status, viewing direction, and sight accommodation of the driver; driver status detection, including alertness status, sleeping status, blinking detection, and microsleep status of the driver (see at least: Lathrop, Paragraphs [0019], [0032], [0037]-[0040]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lathrop in the invention of modified Schnieders such that at least one of the first condition and the second condition was dependent on at least viewing direction of the driver.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to incorporate the teaching of Lathrop because it would have provided added safety by having the second condition be dependent on a driver’s viewing direction, thereby ensuring the driver has his or her eyes on the road ahead in order to .
   
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schnieders in view of Lind or, in the alternative, as being unpatentable over Schnieders in view of Lind and Isomura, (hereinafter referred to as ‘modified Schnieders’) as applied to claim 1 above, and further in view of Ichikawa et al. (U.S. Publication No. 2017/0017233 A1) and Tijerina et al. (U.S. Publication No. 2014/0347458 A1).

Regarding Claim 10:
Modified Schnieders (Schnieders in view of Lind or Schnieders in view of Lind and Isomura) does not appear explicit with regards to the device as claimed in claim 1, wherein at least one of the first condition and the second condition is detected by a sensor in a mobile user device and provided to a computing unit of the mobile user device. 
As established in claim 1 above, modified Schnieders would have been drawn to ensuring that a behavior of the driver satisfies the first condition when transitioning to an automated driving mode and satisfies the second condition when transitioning to a non-automated driving mode.  Ichikawa similarly teaches accounting for driver behavior when transitioning between driving modes of a vehicle as a condition for transitioning, with the condition being detected by a sensor in a mobile user device (see at least: Ichikawa, Abstract, Paragraphs [0035], [0053], [0062], [0085]).  Tijerina teaches that provided to a computing unit of the mobile user device (see at least: Tijerina, Paragraphs [0016]-[0018], [0024]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ishikawa and Tijerina in the invention of modified Schnieders such that at least the second condition was detected by a sensor in a mobile user device and was provided to a computing unit of the mobile user device.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to incorporate the teaching of Ichikawa and Tijerina because it would have ensured that at least a transition into a non-automated driving mode could have been safely performed by ensuring that the driver was mentally alert to control operation of the vehicle in a manual driving mode (see at least: Ichikawa, Paragraph [0053]).

Claims 1, 3-9, 11-14, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schnieders et al. (U.S. Publication No. 2016/0251018 A1) in view of Nagy et al. (U.S. Publication No. 2018/0017969 A1), or, in the alternative as being unpatentable over Schnieders et al. (U.S. Publication No. 2016/0251018 A1)  in view of Nagy et al. (U.S. Publication No. 2018/0017969 A1) and Isomura (Japanese Patent Publication JP 2006132388 A), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Schnieders discloses a device (at least vehicular pedal system including pedal 10, pedal actuation element 12, and actuation element controller 14) for controlling longitudinal guidance of a vehicle that is configured to be driven in an at least partly automated manner (see at least: Schnieders, Paragraphs [0013], [0016], [0032]), the device comprising: 
a first actuation element (pedal 10) configured to control the longitudinal guidance by a driver (see at least: Schnieders, Paragraphs [0014], [0017], [0038]), wherein the first actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle (see at least: Schnieders, Paragraphs [0020], [0025]; [0036]; wherein the first actuation element is blocked to be within predefined position limits set based on a current actual vehicle movement in accordance with a degree of automation of driving of the vehicle being in an automated mode in which the pedal is controlled by the pedal actuation element; alternatively, the first actuation element is blocked with predefined position limits by having the pedal actuation element move to a pedal rest position), and
a processor (actuation element controller 14) configured to output a control signal for blocking the first actuation element (see at least: Schnieders, Paragraphs [0026]-[0027], [0032], [0034), 
wherein the blocking of the first actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraphs [0038]-[0039]; wherein blocking of the first actuation . 
Cumulatively, Schnieders discloses an invention directed to a behavior of a gas pedal based on a degree of automation of driving of a vehicle, specifically disclosing how the behavior of the gas pedal changes when the vehicle transitions from one operating mode to another.  When the vehicle is being driven in an automated driving mode, the pedal is blocked within predefined position limits by continuously adjusting a position of the pedal depending on current actual vehicle movement, or the pedal is blocked at a specific position.  On the other hand, when the vehicle is being driven in a non-automated driving mode, blocking of the pedal is suspended such that a driver controls operation of the pedal.  Schnieders, however, does not appear explicit on there being a first condition or a second condition, and accordingly, Schnieders does not appear explicit regarding the limitations: 
wherein the first actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition, 
wherein the blocking of the first actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition, and
wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved.
in accordance with a variable representing a degree of automation of driving of the vehicle (availability of the automated driving mode) and in accordance with a first condition (confirmation based on a driver behavior or condition in order to complete the mode transition - selecting the first and second buttons) (see at least: Nagy, Paragraphs [0041], [0043]-[0044], [0046]), and transitioning to a non-automated driving mode in accordance with the variable representing the degree of automation of the driving of the vehicle (availability of a non-automated driving mode, or an availability of disabling the automated driving mode) and a second condition (selecting the first and second buttons, or pressing a brake pedal or applying a certain amount of torque to a steering wheel) (see at least: Nagy, Paragraphs [0028], [0048]-[0049], [0051]), and wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved (see at least: Nagy, Paragraphs [0028], [0046], wherein the particular user action must be continuously detected during a predetermined time interval (predetermined amount of time, e.g., 3 seconds, before a moment when the degree of automation (activation of an autonomous driving mode) is achieved).  It would have been obvious to a person of wherein the first actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition, and wherein blocking of the first actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition because the first actuation element would have been blocked or blocking of the first actuation element would have been suspended based on the operating mode transitioning requirements as taught by Nagy.
If it is deemed that Schnieders is not found to explicit disclose or implicitly possess the limitation wherein the first actuation element is blocked within predefined position limits, then Isomura is relied upon to teach this limitation.  Here, Schnieders (or is blocked within predefined position limits (see at least: Isomura, Paragraphs [0027], [0031], [0040], and Fig. 3).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the footrest position of Isomura as the pedal rest position of Schnieders.  The claim would have been obvious to a particular known technique of implementing a pedal rest position was recognized as part of the ordinary capabilities of one skilled in the art, and applying to know technique would have yielded predictable results.  Additionally, one would have been motivated to incorporate these teachings of Isomura because it would have provided an ergonomic pedal position for a driver to comfortable rest his or her foot on the pedal while the driver is not responsible for longitudinal guidance of the vehicle, with the pedal footrest position being customizable within predefined position limits that would have been customized to a particular driver in order to maximize comfort (see at least: Isomura, Paragraphs [0006], [0014], [0030]-[0031]).

Regarding Claim 3:
the device as claimed in claim 1, wherein at least one of the first condition and the second condition includes that the variable representing the degree of automation of the driving of the vehicle indicates a particular automation for the driving of the vehicle at a future time (see at least: Nagy, Paragraphs [0039], [0041], [0048]). 

Regarding Claim 4:
Modified Schnieders (Schnieders in view of Nagy or Schnieders in view of Nagy and Isomura) teaches the device as claimed in claim 1, further comprising a second actuation element (steering wheel) configured to control lateral guidance of the vehicle, wherein the second condition includes that an action performed by the driver on the second actuation element for controlling the lateral guidance of the vehicle exceeds a predetermined value (see at least: Nagy, Paragraphs [0028], [0049]-[0051]). 

Regarding Claim 5:
Modified Schnieders (Schnieders in view of Nagy or Schnieders in view of Nagy and Isomura) teaches the device as claimed in claim 1, wherein the second condition includes a control-resumption request regarding the longitudinal guidance of the vehicle to be carried out by the driver, which is detected by the vehicle (see at least: Nagy, Paragraph [0039], [0049]-[0051]). 

Regarding Claim 6:
the device as claimed in claim 1, wherein the second condition includes a control-resumption request regarding lateral guidance of the vehicle to be carried out by the driver of the vehicle, including at least one of a readiness of steering and a steering action (see at least: Nagy, Paragraphs [0028], [0049]-[0051]). 

Regarding Claim 7:
Modified Schnieders (Schnieders in view of Nagy or Schnieders in view of Nagy and Isomura) teaches the device as claimed in claim 1, wherein the second condition is a recognition of at least one of willingness and capability by the driver to take over a driving task (see at least: Nagy, Paragraphs [0028], [0049]-[0051]). 

Regarding Claim 8:
Modified Schnieders (Schnieders in view of Nagy or Schnieders in view of Nagy and Isomura) teaches the device as claimed in claim 1, wherein at least one of the first condition and the second condition is dependent on at least one of a necessity and a handling recommendation to carry out a particular maneuver as determined by the vehicle (see at least: Nagy, Paragraphs [0022], [0039], [0041]). 

Regarding Claim 9:
Modified Schnieders (Schnieders in view of Nagy or Schnieders in view of Nagy and Isomura) teaches the device as claimed in claim 1, wherein at least one of the first condition and the second condition is dependent on one or more of the following parameters determined by the vehicle: attention status, viewing direction, and sight accommodation of the driver; driver status detection, including alertness status, sleeping status, blinking detection, and microsleep status of the driver (see at least: Nagy, Paragraphs [0028], [0046], [0051]; wherein at least one of the first condition and the second condition is dependent on an attention status because by continuously selecting both the first and second buttons for the required predetermined period of time, the drivers exhibits required attentiveness indicating that a request for transitioning to a driving mode is intentional). 

Regarding Claim 11:
Modified Schnieders (Schnieders in view of Nagy or Schnieders in view of Nagy and Isomura) teaches the device as claimed in claim 1, wherein the blocking of the first actuation element is stageless, wherein a parameter of the blocking is dependent on at least one of a qualitative and a quantitative parameter of the first condition (see at least: Schnieders, Paragraphs [0020], [0025], [0040]; Nagy, Paragraph [0046]; also see Isomura, Paragraph [0028]). 

Regarding Claim 12:
Modified Schnieders (Schnieders in view of Nagy and Isomura) teaches the device as claimed in claim 1, wherein the predefined position limits for an automated driving mode of the vehicle lie outside of further position limits that are defined for at least partly manual driving (see at least: Isomura, Paragraphs [0039]-[0040] and Fig. 3). 

Regarding Claim 13:
Modified Schnieders (Schnieders in view of Nagy and Isomura) teaches the device as claimed in claim 12, wherein at least one of the predefined position limits is dependent on one or more of the following criteria: a degree of automation relevant to a current drive; a velocity range relevant to the current drive; a current seat position or seat setting of the driver; a body position or pose of the driver; the driver; an alertness state of the driver (see at least: Isomura, [0024], [0031], [0036]). 

Regarding Claim 14:
Modified Schnieders (Schnieders in view of Nagy and Isomura) teaches the device as claimed in claim 12, wherein the predefined position limits are selected in terms of at least one of their angles and positions such that they are located between a first position range, which brings about an acceleration of the vehicle in an at least partly manual driving mode of the vehicle, and a second position range, which brings about a deceleration of the vehicle in the least one partly manual driving mode of the vehicle (see at least: Isomura, Paragraphs [0029], [0039]-[0040], and Fig. 3). 

Regarding Claim 22:
Modified Schnieders (Schnieders in view of Nagy or Schnieders in view of Nagy and Isomura) teaches the device as claimed in claim 4, wherein the first actuation element for controlling lateral guidance of the vehicle is installed together with the second actuation element for controlling the longitudinal guidance of the vehicle or wherein the first actuation element and the second actuation element have a same or adjacently arranged handle surfaces (see at least: Schnieders, Fig. 1, and Paragraph [0032], wherein both the first actuation element (pedal) and the second actuation element (steering wheel) are installed together in the same vehicle, or alternatively, both these actuation elements have adjacently arranged handle surfaces in front of a driver).

Regarding Claim 19:
Schnieders discloses an apparatus (driver assistance system 6) configured to provide at least partly automated driving of a vehicle, the apparatus comprising:
a pedal module (at least vehicular pedal system including pedal 10, pedal actuation element 12, and actuation element controller 14 - see at least: Schnieders, Paragraphs [0013], [0016], [0032]) including an actuation element (pedal 10) configured to control longitudinal guidance by a driver (see at least: Schnieders, Paragraphs [0014], [0017], [0038]), wherein the actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle (see at least: Schnieders, Paragraphs [0020], [0025]; [0036]; wherein the actuation element is blocked to be within predefined position limits set based on a current actual vehicle movement in accordance with a degree of automation of driving of the vehicle being in an automated mode in which the pedal is controlled by the pedal actuation element; alternatively, the actuation element is blocked with predefined position limits by having the pedal actuation element move to a pedal rest position), and
a processor (actuation element controller 14) configured to output a control signal for blocking of the actuation element (see at least: Schnieders, Paragraphs [0026]-[0027], [0032], [0034),  
wherein the blocking of the actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraphs [0038]-[0039]; wherein blocking of the actuation element is suspended in accordance with the degree of automation of the driving of the vehicle being a non-automated mode in which the driver controls the longitudinal guidance of the vehicle). 
Cumulatively, Schnieders discloses an invention directed to a behavior of a gas pedal based on a degree of automation of driving of a vehicle, specifically disclosing how the behavior of the gas pedal changes when the vehicle transitions from one operating mode to another.  When the vehicle is being driven in an automated driving mode, the pedal is blocked within predefined position limits by continuously adjusting a position of the pedal depending on current actual vehicle movement, or the pedal is blocked at a specific position.  On the other hand, when the vehicle is being driven in a non-automated driving mode, blocking of the pedal is suspended such that a driver controls operation of the pedal.  Schnieders, however, does not appear explicit on there being a first condition or a second condition, and accordingly, Schnieders does not appear explicit regarding the limitations: 
wherein the actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition, 
wherein the blocking of the actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition, and
wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved.
Nagy teaches an invention drawn to determining when a transition from a first operating mode of a vehicle to a second operating mode of the vehicle is to be executed based not only on a variable representing a degree of automation of driving in the form of an availability of different driving modes (an autonomous driving mode and a manual driving mode), but also on a condition or behavior of a driver (see at least: Nagy, Abstract; Paragraphs [0027]-[0028], [0031], [0036]-[0037], [0041], [0043]-[0044], [0048]-[0049]; and Fig. 5).  Accordingly, Nagy teaches transitioning to an automated driving mode in accordance with a variable representing a degree of automation of driving of the vehicle (availability of the automated driving mode) and in accordance with a first condition (confirmation based on a driver behavior or condition in order to complete the mode transition - selecting the first and second buttons) (see at least: Nagy, Paragraphs [0041], [0043]-[0044], [0046]), and transitioning to a non-automated driving mode in accordance with the variable representing the degree of automation of the driving of the vehicle (availability of a non-automated driving mode, or an availability of disabling the automated driving mode) and a second condition (selecting the first and second buttons, or pressing a brake pedal or applying a certain amount of torque to a steering wheel) (see at least: Nagy, Paragraphs [0028], [0048]-[0049], [0051]), and wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved (see at least: Nagy, Paragraphs [0028], [0046], wherein the particular user action must be continuously detected during a predetermined time interval (predetermined amount of time, e.g., 3 seconds, before a moment when the degree of automation (activation of an autonomous driving mode) is achieved).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Nagy regarding how a transition between operating modes should have been implemented in the invention of Schnieders.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to have included the claimed features of the first condition and the second condition in the form of a driver’s readiness and/or confirmation to switch between driving modes for the vehicle because it would have ensured a safe transition between the different operating modes with the driver being fully aware of which driving mode is being utilized at a certain moment, and thereby would have prevented unintended activation or deactivation of an autonomous driving mode (see at least: Nagy, Paragraphs [0015], [0028]).  Accordingly, as combined, Schnieders in view of Nagy teaches wherein the first actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition, and wherein blocking of the first actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition because the first actuation element would have been blocked or blocking of the first actuation element would have been suspended based on the operating mode transitioning requirements as taught by Nagy.
If it is deemed that Schnieders is not found to explicit disclose or implicitly possess the limitation wherein the actuation element is blocked within predefined position limits, then Isomura is relied upon to teach this limitation.  Here, Schnieders (or alternatively Schnieders in view of Nagy as discussed above) establishes that in an automated driving mode, the pedal is placed in a pedal rest position (see at least: Schnieders, Paragraphs [0020], [0036], [0040]). Isomura, similar to Schnieders, teaches an invention directed to changing how a vehicle pedal behaves based on a mode of operation of the vehicle (see at least: Isomura, Paragraphs [0009], [0029]).  Isomura teaches that when the vehicle is in a driving mode in which a driver is not responsible of controlling longitudinal guidance of the vehicle, a pedal is placed in a footrest position in which the pedal is blocked within predefined position limits (see at least: Isomura, Paragraphs [0027], [0031], [0040], and Fig. 3).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the footrest position of Isomura as the pedal rest position of Schnieders.  The claim would have been obvious to a particular known technique of implementing a pedal rest position was recognized as part of the ordinary capabilities of one skilled in the art, and applying to know technique would have yielded predictable results.  Additionally, one would have been motivated to incorporate these teachings of Isomura because it would have provided an ergonomic pedal position for a driver to comfortable rest his or her foot on the pedal while the driver is not responsible for longitudinal 

Regarding Claim 20:
Schnieders discloses a method for operating a vehicle that is configured to be driven in an at least partly automated manner (see at least: Schnieders, Abstract, Paragraphs [0013], [0016], [0032]), the vehicle including an actuation element (pedal 10) configured to control longitudinal guidance of the vehicle by a driver (see at least: Schnieders, Paragraphs [0014], [0017], [0038]), wherein the actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle (see at least: Schnieders, Paragraphs [0020], [0025]; [0036]; wherein the actuation element is blocked to be within predefined position limits set based on a current actual vehicle movement in accordance with a degree of automation of driving of the vehicle being in an automated mode in which the pedal is controlled by the pedal actuation element; alternatively, the actuation element is blocked with predefined position limits by having the pedal actuation element move to a pedal rest position), wherein blocking of the actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraphs [0038]-[0039]; wherein blocking of the actuation element is suspended in accordance with the degree of automation of the driving of the vehicle being a non-automated mode in which the driver controls the longitudinal guidance of the vehicle), the method comprising: 
detecting the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraph [0023]); 
initiating the blocking of the actuation element for controlling the longitudinal guidance of the vehicle within predefined position limits as a function of the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraphs [0020], [0025]; [0036]; wherein the actuation element is blocked within predefined position limits set based on a current actual vehicle movement in accordance with a degree of automation of driving of the vehicle being in an automated mode in which the pedal is controlled by the pedal actuation element; alternatively, the actuation element is blocked with predefined position limits by having the pedal actuation element move to a pedal rest position); and 
initiating suspension of the blocking of the actuation element for controlling the longitudinal guidance of the vehicle as a function of the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraphs [0038]-[0039]; wherein blocking of the actuation element is suspended in accordance with the degree of automation of the driving of the vehicle being a non-automated mode in which the driver controls the longitudinal guidance of the vehicle). 
Cumulatively, Schnieders discloses an invention directed to a behavior of a gas pedal based on a degree of automation of driving of a vehicle, specifically disclosing how the behavior of the gas pedal changes when the vehicle transitions from one operating mode to another.  When the vehicle is being driven in an automated driving mode, the pedal is blocked within predefined position limits by continuously adjusting a position of the pedal depending on current actual vehicle movement, or the pedal is blocked at a specific position.  On the other hand, when the vehicle is being driven in a non-automated driving mode, blocking of the pedal is suspended such that a driver controls operation of the pedal.  Schnieders, however, does not appear explicit on there being a first condition or a second condition, and accordingly, Schnieders does not appear explicit regarding the limitations: 
wherein the actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition, wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved, 
wherein blocking of the actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition, and that the method comprises:
detecting fulfillment of at least one of the first condition and the second condition; 
initiating the blocking of the actuation element for controlling the longitudinal guidance of the vehicle within predefined position limits as a function of the variable representing the degree of automation of the driving of the vehicle and the first condition; and 
initiating suspension of the blocking of the actuation element for controlling the longitudinal guidance of the vehicle as a function of the variable representing the degree of automation of the driving of the vehicle and the second condition. 
Nagy teaches an invention drawn to determining when a transition from a first operating mode of a vehicle to a second operating mode of the vehicle is to be executed in accordance with a variable representing a degree of automation of driving of the vehicle (availability of the automated driving mode) and in accordance with a first condition (confirmation based on a driver behavior or condition in order to complete the mode transition - selecting the first and second buttons) (see at least: Nagy, Paragraphs [0041], [0043]-[0044], [0046]), and transitioning to a non-automated driving mode in accordance with the variable representing the degree of automation of the driving of the vehicle (availability of a non-automated driving mode, or an availability of disabling the automated driving mode) and a second condition (selecting the first and second buttons, or pressing a brake pedal or applying a certain amount of torque to a steering wheel) (see at least: Nagy, Paragraphs [0028], [0048]-[0049], [0051]), and wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved (see at least: Nagy, Paragraphs [0028], [0046], wherein the particular user action must be continuously detected during a predetermined time interval (predetermined amount of time, e.g., 3 seconds, before a moment when the degree of automation (activation of an autonomous driving mode) is achieved).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Nagy regarding how a transition between operating wherein the first actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition, and wherein blocking of the first actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition because the first actuation element would have been blocked or blocking of the first actuation element would have been suspended based on the operating mode transitioning requirements as taught by Nagy.
If it is deemed that Schnieders is not found to explicit disclose or implicitly possess the limitation wherein the actuation element is blocked within predefined position limits, then Isomura is relied upon to teach this limitation.  Here, Schnieders (or alternatively Schnieders in view of Nagy as discussed above) establishes that in an automated driving mode, the pedal is placed in a pedal rest position (see at least: is blocked within predefined position limits (see at least: Isomura, Paragraphs [0027], [0031], [0040], and Fig. 3).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the footrest position of Isomura as the pedal rest position of Schnieders.  The claim would have been obvious to a particular known technique of implementing a pedal rest position was recognized as part of the ordinary capabilities of one skilled in the art, and applying to know technique would have yielded predictable results.  Additionally, one would have been motivated to incorporate these teachings of Isomura because it would have provided an ergonomic pedal position for a driver to comfortable rest his or her foot on the pedal while the driver is not responsible for longitudinal guidance of the vehicle, with the pedal footrest position being customizable within predefined position limits that would have been customized to a particular driver in order to maximize comfort (see at least: Isomura, Paragraphs [0006], [0014], [0030]-[0031]).

Regarding Claim 21:
Schnieders discloses a non-transitory computer-readable medium storing a computer program that is executable by a computer for operating an at least partly automated driving of a vehicle that is configured to be driven in an at least partly automated manner (see at least: Schnieders, Abstract, Paragraphs [0013], [0016], [0032], wherein at least controller 14 would have included the claimed non-transitory computer-readable medium in order to execute the functions disclosed by Schnieders), the vehicle including an actuation element (pedal 10) configured to control the longitudinal guidance of the vehicle by a driver (see at least: Schnieders, Paragraphs [0014], [0017], [0038]), wherein the actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle (see at least: Schnieders, Paragraphs [0020], [0025]; [0036]; wherein the actuation element is blocked to be within predefined position limits set based on a current actual vehicle movement in accordance with a degree of automation of driving of the vehicle being in an automated mode in which the pedal is controlled by the pedal actuation element; alternatively, the actuation element is blocked with predefined position limits by having the pedal actuation element move to a pedal rest position), wherein blocking of the actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition (see at least: Schnieders, Paragraphs [0038]-[0039]; wherein blocking of the actuation element is suspended in accordance with the degree of automation of the driving of the vehicle being a non-automated mode in which the driver controls the longitudinal guidance of the vehicle), the computer when executing the computer program is configured to perform steps comprising: 
detecting the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraph [0023]); 
initiating the blocking of the actuation element for controlling the longitudinal guidance of the vehicle within predefined position limits as a function of the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraphs [0020], [0025]; [0036]; wherein the actuation element is blocked within predefined position limits set based on a current actual vehicle movement in accordance with a degree of automation of driving of the vehicle being in an automated mode in which the pedal is controlled by the pedal actuation element; alternatively, the actuation element is blocked with predefined position limits by having the pedal actuation element move to a pedal rest position); and 
initiating suspension of the blocking of the actuation element for controlling the longitudinal guidance of the vehicle as a function of the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraphs [0038]-[0039]; wherein blocking of the actuation element is suspended in accordance with the degree of automation of the driving of the vehicle being a non-automated mode in which the driver controls the longitudinal guidance of the vehicle). 
Cumulatively, Schnieders discloses an invention directed to a behavior of a gas pedal based on a degree of automation of driving of a vehicle, specifically disclosing how the behavior of the gas pedal changes when the vehicle transitions from one operating mode to another.  When the vehicle is being driven in an automated driving mode, the pedal is blocked within predefined position limits by continuously adjusting a position of the pedal depending on current actual vehicle movement, or the pedal is blocked at a specific position.  On the other hand, when the vehicle is being driven in a non-automated driving mode, blocking of the pedal is suspended such that a driver 
wherein the actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition, wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved, 
wherein blocking of the actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition, and that the steps comprise:
detecting fulfillment of at least one of the first condition and the second condition; 
initiating the blocking of the actuation element for controlling the longitudinal guidance of the vehicle within predefined position limits as a function of the variable representing the degree of automation of the driving of the vehicle and the first condition; and 
initiating suspension of the blocking of the actuation element for controlling the longitudinal guidance of the vehicle as a function of the variable representing the degree of automation of the driving of the vehicle and the second condition. 
Nagy teaches an invention drawn to determining when a transition from a first operating mode of a vehicle to a second operating mode of the vehicle is to be executed based not only on a variable representing a degree of automation of driving in the form of an availability of different driving modes (an autonomous driving mode and a manual in accordance with a variable representing a degree of automation of driving of the vehicle (availability of the automated driving mode) and in accordance with a first condition (confirmation based on a driver behavior or condition in order to complete the mode transition - selecting the first and second buttons) (see at least: Nagy, Paragraphs [0041], [0043]-[0044], [0046]), and transitioning to a non-automated driving mode in accordance with the variable representing the degree of automation of the driving of the vehicle (availability of a non-automated driving mode, or an availability of disabling the automated driving mode) and a second condition (selecting the first and second buttons, or pressing a brake pedal or applying a certain amount of torque to a steering wheel) (see at least: Nagy, Paragraphs [0028], [0048]-[0049], [0051]), and wherein the first condition is a particular user action that is detected during a predetermined time interval before a moment when the degree of automation is achieved (see at least: Nagy, Paragraphs [0028], [0046], wherein the particular user action must be continuously detected during a predetermined time interval (predetermined amount of time, e.g., 3 seconds, before a moment when the degree of automation (activation of an autonomous driving mode) is achieved).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Nagy regarding how a transition between operating modes should have been implemented in the invention of Schnieders.  The claim would have been obvious because a particular known technique was recognized as part of the wherein the first actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition, and wherein blocking of the first actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition because the first actuation element would have been blocked or blocking of the first actuation element would have been suspended based on the operating mode transitioning requirements as taught by Nagy.
If it is deemed that Schnieders is not found to explicit disclose or implicitly possess the limitation wherein the actuation element is blocked within predefined position limits, then Isomura is relied upon to teach this limitation.  Here, Schnieders (or alternatively Schnieders in view of Nagy as discussed above) establishes that in an automated driving mode, the pedal is placed in a pedal rest position (see at least: Schnieders, Paragraphs [0020], [0036], [0040]). Isomura, similar to Schnieders, teaches an invention directed to changing how a vehicle pedal behaves based on a mode of is blocked within predefined position limits (see at least: Isomura, Paragraphs [0027], [0031], [0040], and Fig. 3).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the footrest position of Isomura as the pedal rest position of Schnieders.  The claim would have been obvious to a particular known technique of implementing a pedal rest position was recognized as part of the ordinary capabilities of one skilled in the art, and applying to know technique would have yielded predictable results.  Additionally, one would have been motivated to incorporate these teachings of Isomura because it would have provided an ergonomic pedal position for a driver to comfortable rest his or her foot on the pedal while the driver is not responsible for longitudinal guidance of the vehicle, with the pedal footrest position being customizable within predefined position limits that would have been customized to a particular driver in order to maximize comfort (see at least: Isomura, Paragraphs [0006], [0014], [0030]-[0031]).
   
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schnieders in view of Nagy or, in the alternative, as being unpatentable over Schnieders in view of Nagy and Isomura, (hereinafter referred to as ‘modified Schnieders’) as applied to claim 1 above, and further in view of Ichikawa et al. (U.S. Publication No. 2017/0017233 A1) and Tijerina et al. (U.S. Publication No. 2014/0347458 A1).

Regarding Claim 10:
Modified Schnieders (Schnieders in view of Nagy or Schnieders in view of Nagy and Isomura) does not appear explicit with regards to the device as claimed in claim 1, wherein at least one of the first condition and the second condition is detected by a sensor in a mobile user device and provided to a computing unit of the mobile user device. 
As established in claim 1 above, modified Schnieders would have been drawn to ensuring that a behavior of the driver satisfies the first condition when transitioning to an automated driving mode and satisfies the second condition when transitioning to a non-automated driving mode.  Ichikawa similarly teaches accounting for driver behavior when transitioning between driving modes of a vehicle as a condition for transitioning, with the condition being detected by a sensor in a mobile user device (see at least: Ichikawa, Abstract, Paragraphs [0035], [0053], [0062], [0085]).  Tijerina teaches that when such a sensor in a mobile user device was used to determine a condition of a driver, the condition would have been provided to a computing unit of the mobile user device (see at least: Tijerina, Paragraphs [0016]-[0018], [0024]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ishikawa and Tijerina in the invention of modified Schnieders such that at least the second condition also included using biometric sensor data to ensure alertness of the vehicle, and this biometric sensor was detected by a sensor in a mobile user device and was provided to a computing unit of the mobile user device.  The claim would have been obvious because a particular known technique of ensuring driver alertness by .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baur et al. (US 2015/0253804 A1) and Korthauer (US 2017/0174163 A1) each teach an invention similar to that in the present application in which a state of an first actuation element (a pedal) is locked (or blocked) or unlocked (or unblocked) based on a degree of automation of driving of a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925.  The examiner can normally be reached on M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nadeem Odeh/Primary Examiner, Art Unit 3669